Exhibit 10.1


AMENDMENT NO. 6 TO
1999 INCENTIVE PLAN OF
U.S. CONCRETE, INC.


Effective as of April 11, 2008
 
The Board of Directors of U.S. Concrete, Inc. (the “Company”) by resolution has
duly adopted this Amendment No. 6 to the Company’s 1999 Incentive Plan (the
“Plan”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan.
 

1.
Section 8(a)(iii) of the Plan is hereby amended to read in its entirety as
follows:

 
“(iii)  Stock Award. An Employee Award may be in the form of a Stock Award, the
terms, conditions and limitations applicable to which the Committee will
determine, subject to the limitations specified below. Any Stock Award which is
not a Performance Award shall have a minimum Restriction Period of three years
from the date of grant, and any Stock Award which is a Performance Award shall
have a minimum Restriction Period of one year from the date of grant; provided
that, in any case: (A) the Committee may provide for earlier vesting (i)
following a change in control or other specified event involving the Company or
(ii) upon termination of the applicable Employee’s employment by reason of
death, disability or retirement, or if provided in a written employment or
severance agreement between the Company and such Employee (whether such
agreement is currently in effect or entered into after the effective date
hereof), upon termination of such Employee’s employment by the Company without
cause or termination of such Employee’s employment by such Employee for good
reason or good cause; (B) such three-year minimum Restriction Period shall not
apply to a Stock Award that is granted in lieu of salary or bonus; and (C)
vesting of a Stock Award may occur incrementally over the three-year minimum
Restriction Period.”
 

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 